Citation Nr: 1746349	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 2002 for the grant of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 3, 2002 for a grant of basic eligibility under 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an December 1995 rating decision of the Department of Veterans Affairs (VA) which denied entitlement to service connection for posttraumatic stress disorder.  

In an October 2008 rating decision service connection for posttraumatic stress disorder was granted, and a 50 percent rating effective December 3, 2002.  In a May 2012 rating decision the appellant's service connected psychiatric disorder was expanded to include a bipolar disorder.  In an October 2014 rating decision the rating assigned for posttraumatic stress disorder with a bipolar disorder was increased to 100 percent effective December 3, 2002.  The claim was certified to the Board by the Houston, Texas Regional Office (RO).

In the October 2014 statement of the case VA listed the issue on appeal as entitlement to earlier effective date for the 100 percent disability rating for posttraumatic stress disorder with a bipolar disorder.  In his November 2008 notice of disagreement, however, the Veteran disagreed with the effective date assigned for the grant of service connection for posttraumatic stress disorder.  Hence, the issue presently before the Board is entitlement to an effective date earlier than December 3, 2002 for the grant of service connection for posttraumatic stress disorder with a bipolar disorder.  Given the decision below a rating or ratings must be assigned based on the new effective date.

The issue of entitlement to an effective date prior to December 3, 2002 for a grant of basic eligibility under 38 U.S.C.A. Chapter 35 is REMANDED.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for posttraumatic stress disorder  was received on March 30, 1995.

2.  In July 1995 VA received the Veteran's DA Form 20 which stated that the appellant served in Vietnam as a cannoneer with Batteries B and C, 2nd Battalion, 321st Artillery, 82nd Airborne Division in August and September 1968; as well as a light truck driver with Battery B from October 1968 to May 1969. 

3.  In October 1995 the appellant provided a stressor statement in support of his claim of entitlement to service connection for posttraumatic stress disorder detailing his service in 1968 with the 101st Airborne Division at Camp Eagle; as well as his service with Battery C, Second Battalion, 321st Artillery to include seeing dead and wounded American and enemy soldiers.  

4.  In a December 1995 rating decision VA denied entitlement to service connection for PTSD.  The Veteran did not file a timely notice of disagreement to this decision.  

5.  On December 3, 2002, VA received the Veteran's claim to reopen the issue of entitlement to service connection for posttraumatic stress disorder.

6.  The Center for Unit Records Research (CURR) verified the Veteran's in-service stressor based on information available to VA at the time of the December 1995 rating decision.   

7.  In an October 2008 rating decision VA granted entitlement to service connection service connection for posttraumatic stress disorder based on information available to VA when it first decided the claim in December 1995.  



CONCLUSION OF LAW

The criteria for an effective date of March 30, 1995, but not earlier, for a grant of service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).  Given the favorable disposition of the Veteran's claim for an earlier effective date for grant of service connection for posttraumatic stress disorder, the Board finds that all notification and development action needed to fairly adjudicated this claim have been accomplished.

Earlier Effective Date

In an October 2008 rating decision VA granted entitlement to service connection for posttraumatic stress disorder effective December 3, 2002.  The Veteran contends that the effective date of service connection should be in 1993, when he received treatment for posttraumatic stress disorder.   

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final disallowance shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  Significantly, however, under 38 C.F.R. § 3.156 (c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. Such records include, but are not limited to: (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim. 38 C.F.R. §  3.156 (c)(1). This exception does not apply to records that could not have been obtained at the time of the finally adjudicated claim at issue from the U.S. Army and Joint Services Records Research Center if the Veteran at that time failed to provide sufficient information for VA to identify and obtain such records. 38 C.F.R. §  3.156 (c)(2).

When 38 C.F.R. § 3.156(c) applies, "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted."  Vigil v. Peake, 22 Vet. App. 63, 66 - 67 (2008); see also Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  The Mayhue Court observed that it was VA's failure to use the information that it always had available and not any inaction on the part of the Veteran that prevented VA from corroborating the purported stressor at an earlier date.  Id.  

In this case, the Veteran's initial claim of entitlement to service connection for posttraumatic stress disorder was received on March 30, 1995.  

In July 1995 VA received the Veteran's DA Form 20.  This document stated that the appellant served in Vietnam as a cannoneer with Batteries B and C, 2nd Battalion, 321st Artillery, 82nd Airborne Division in August and September 1968.  The Veteran also served as a light truck driver with Battery B from October 1968 to May 1969. 

In October 1995, the Veteran provided a stressor statement in support of his claim of entitlement to service connection for posttraumatic stress disorder.  This statement detailed his service in 1968 with the 101st Airborne Division at Camp Eagle; as well as his service with Battery C, 2nd Battalion, 321st Artillery to include engaging the enemy and seeing dead and wounded American and enemy soldiers.  

In December 1995, VA denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder finding that he did not give specific enough stressors to be acceptable of verification by the Environmental Support Group.  That is, VA denied the appellant's claim without giving the Environmental Support Group an opportunity to try and verify the stressors reported in the claimant's October 1995 statement in light of the other evidence of record. 

In September 2008, the Center for Research of Unit Records, a successor to the Environmental Support Group, confirmed that 2nd Battalion, 321st Artillery provided direct support artillery fires to 3rd Brigade, 82nd Airborne Division.  These engagements involved contact with enemy forces ranging from two to three soldiers to a unit that was platoon sized.  This information was used to grant service connection for posttraumatic stress disorder in the October 2008 rating decision.

Here, the Veteran's original claim for entitlement to service connection for posttraumatic stress disorder was received by VA on March 30, 1995.  Later in 1995, VA secured access to the appellant's personnel record, and he submitted a detailed stressor statement.  Unfortunately, rather than even attempt to verify the stressors reported in light of the evidence then of record, VA sua sponte concluded that the information was insufficient for the Environmental Support Group to verify.  Subsequently, in September 2008 VA contacted the Center for Research of Unit Records, and that organization in large part verified the information that VA has had in its possession since 1995.  VA used this information to grant entitlement to service connection for posttraumatic stress disorder.  

From the foregoing it is evident that the only reason why the appellant's stressor was not verified in 1995 was because VA failed to use the information that it always had available.  There is no evidence that any inaction on the part of the Veteran prevented VA from corroborating the purported stressor at an earlier date.  As such, the Board has reconsidered the December 1995 rating decision under 38 C.F.R. § 3.156(c), and finds that service connection for posttraumatic stress disorder is warranted from the date of the appellant's initial claim that was filed on March 30, 1995.

The Board acknowledges that the Veteran claims that the effective date for service connection for posttraumatic stress disorder should be in 1993, when he received treatment for the disorder.  The provisions of 38 C.F.R. § 3.156(c)(3) provide, however, that the effective date shall be on the date entitlement to service connection arose or the date VA received the claim, whichever is later.  As such, the earliest effective date for the grant of service connection for posttraumatic stress disorder is March 30, 1995, the date of receipt of the Veteran's original claim of entitlement to service connection.  38 C.F.R. § 3.156(c)(1), (3).


ORDER

Entitlement to an effective date of March 30, 1995, but not earlier, for service connection for posttraumatic stress disorder is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Given the decision to assign an effective date of March 30, 1995 for a grant of service connection for posttraumatic stress disorder, the issue of entitlement to an earlier effective date for Chapter 35 benefits must be remanded.

Accordingly, this claim is remanded for the following action:

The RO must adjudicate what rating or ratings are warranted for the appellant's posttraumatic stress disorder from March 30, 1995.  Thereafter, the RO must readjudicate the claim of entitlement to an effective date prior to December 3, 2002 for a grant of basic eligibility under 38 U.S.C.A. Chapter 35.  If the claim remains denied the Veteran and his representative must be issued a supplemental statement of the case and provided a reasonable opportunity to respond.     

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


